UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION In the Matter of ETF Issuer Solutions Inc. ETF Actively Managed Trust ETF Distributors LLC Second Amended and Restated Application for an Order under Section 6(c) of the Investment Company Act of 1940 for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act and under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act Please send all communications and orders to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 W. Fourth Street Winston-Salem, NC 27101 Phone: (336) 607-7512 Fax: (336) 734-2608 with a copy to: ETF Issuer Solutions Inc. 501 Madison Avenue, Suite 501 New York, NY 10022 Phone: (347) 903-8347 As filed with the Securities and Exchange Commission on June 19, 2013 1 TABLE OF CONTENTS I. Actively-Managed Exchange Traded Funds. 4 A. Applicants and Other Entities 4 1. The Trust 4 2. The Advisor 4 3. The Distributor 5 B. The Funds 5 1. The Initial Fund and its Investment Objective 5 2. All Funds and their Investment Objectives 5 3. Benefits of Funds to Investors 6 4. Benefits of 12(d)(1) Relief 7 C. Capital Structure and Voting Rights; Book Entry 7 D. Exchange Listing 7 E. Purchases and Redemptions of Shares and Creation Units 7 1. Placement of Orders to Purchase Creation Units 8 2. Payment for Creation Units 12 3. Rejection of Creation Unit Purchase Orders 12 4. Redemption 12 5. Pricing of Shares 13 F. Shareholder Transaction and Operational Fees and Expenses 13 G. Dividend Reinvestment Service 13 H. Availability of Information 14 I. Sales and Marketing Materials; Prospectus Disclosure 14 J. Third Party Broker Dealer Issues 15 II. Funds of Actively-Managed Exchange-Traded Funds. 15 A. The Investing Funds 15 B. Proposed Transactions 15 C. Fees and Expenses 15 D. Conditions and Disclosure Relating to 12(d)(1) Relief 16 III. Request for Exemptive Relief and Legal Analysis. 16 A. Sections 2(a)(32) and 5(a)(1) of the Act 16 B. Section 22(d) of the Act and Rule 22c-1 under the Act 17 C. Section 17(a) of the Act 18 D. Section 12(d)(1) of the Act 20 E. Section 22(e) of the Act 22 IV. Conditions. 24 A. ETF Relief 24 B. 12(d)(1) Relief 25 V. Procedural Matters. 27 VI. Conclusion, Authorization and Signatures 27 2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— x In the Matter of: ETF Issuer Solutions, Inc.
